GREEN, Judge.
We affirm Orlando Bell’s conviction for murder in the second degree and his sentence of thirty years of imprisonment. However, Bell contends, and the state concedes, that he is entitled to three hundred and eighty-two days of credit against his sentence, for time served which was not *1018properly credited. We therefore direct that his sentencing records be corrected to reflect three hundred and eighty-two days of credit.
Affirmed in part; reversed in part.
PARKER, A.C.J., and ALTENBERND, J., concur.